Citation Nr: 1418046	
Decision Date: 04/22/14    Archive Date: 05/02/14

DOCKET NO.  05-35 724A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU) pursuant to 38 C.F.R. § 4.16(b) from August 2004 to March 2005.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel





INTRODUCTION

The Veteran had active military service from November 1992 to December 1997.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from July 2005 and August 2005 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, that denied a rating in excess of 20 percent for residuals of a fracture to L2 with abdominal wall discomfort; and entitlement to a TDIU, respectively.  The Veteran timely appealed those issues.

In November 2009, February and August 2011, and October 2012, the Board remanded the Veteran's case to the RO via the Appeals Management Center (AMC) in Washington, D.C., for further development including VA examination. 

By rating action in January 2013, the AMC granted separate 20 percent ratings for radiculopathy of the left and right lower extremities, effective March 4, 2005.  A 10 percent rating was granted for thoracic spine strain, and a 30 percent rating was granted for residuals of a fracture to L2 with abdominal wall discomfort (hereinafter lumbar spine disability), both effective December 12, 1997.  The lumbar and thoracic spine ratings were premised on the receipt of new service treatment records.  38 C.F.R. § 3.156(c) (2013).  A TDIU was granted from October 25, 2007 to January 6, 2011.

In a May 2013 decision, the Board denied a rating in excess of 30 percent for the Veteran's lumbar spine disability and found that his service-connected disabilities rendered him unemployable from March 4, 2005 to January 6, 2011.  At that time, the Board remanded the matter of entitlement to a TDIU pursuant to 38 C.F.R. § 4.16(b) from August 2004 to March 2005 to the AMC for further development.

In a March 2014 written statement, the Veteran's representative raised a claim for service connection for vertigo, and claims for service connection for gastroesophageal reflux disease (GERD) and a psychiatric disorder including as due to medications for service-connected disabilities.  The matters are referred to the Agency of Original Jurisdiction (AOJ) for appropriate development and consideration.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

The Veteran's service connected disabilities precluded gainful employment from August 1, 2004 to March 4, 2005.


CONCLUSION OF LAW

The criteria for the award of a TDIU have been met from August 1, 2004 to March 4, 2005.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.400, 3.341(a), 4.16, 4.19 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist


The Board notes that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

For the reasons detailed below, the Board finds that the Veteran is entitled to a TDIU from August 1, 2004 to March 4, 2005, i.e., the benefits sought on appeal are granted.  Therefore, no further discussion of the VCAA is warranted as to this claim, as any deficiency has been rendered moot

II. Analysis

A TDIU is assigned where the combined rating for the Veteran's service-connected disabilities is less than total if the disabled Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. Specifically, if there is only one such disability, this disability shall be ratable at 60 percent or more; if there are two or more disabilities, there shall be at least one ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional cases, an extra-schedular rating may be assigned on the basis of a showing of unemployability alone.  See 38 C.F.R. § 4.16(b).

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16. 

If the appropriate rating under the pertinent diagnostic code of the rating schedule is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a). 

The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

As noted in the May 2013 Board remand, the only matter for current Board consideration is entitlement to a TDIU from August 2004 to March 2005.

In this case, prior to March 2005, service connection was in effect for residuals of a fracture to the L2 with abdominal wall discomfort, evaluated as 30 percent disabling; residuals of a left shoulder separation, evaluated as 20 percent disabling; and thoracic spine strain, evaluated as 10 percent disabling.  The Veteran's combined disability evaluation was 50 percent.  Thus, prior to March 4, 2005, the Veteran did not meet the disability percentage requirements for consideration under 38 C.F.R. § 4.16(a). 

That notwithstanding, it is the policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of a service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Therefore, if a veteran fails to meet the rating enunciated in 38 C.F.R. § 4.16(a), as here, an extraschedular rating is for consideration where a veteran is unemployable due to service-connected disability.  38 C.F.R. § 4.16(b).

The Board recognized that it was prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim was referred to VA's Director of Compensation and Pension (C&P) Service for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001). 

In accordance with the May 2013 remand, the Veteran's claim was forwarded to the Director of VA's C&P Service for extraschedular consideration.  His February 2014 report notes that the Veteran benefited from counseling, training, and education programs, but failed to complete the planned objectives since he returned to work early in the program.

The Director determined that entitlement to an extra-schedular TDIU under 38 C.F.R. § 4.16(a) for the period from August 2004 to March 2005 was not established.  As the Director of VA's C&P Service considered entitlement to a TDIU on an extraschedular basis, the Board may now examine entitlement to TDIU on that basis.  Anderson v. Principi, 18 Vet. App. 371 (2004).

Evidence includes an October 1997 VA examination report showing that the Veteran was employed.  He used to work construction but was presently only able to work at a desk and answer a telephone.  He had a marked decreased in his function.

The evidence also includes the Veteran's VA Vocational Rehabilitation folder.  

In 1998, the Veteran applied for VA Vocational Rehabilitation benefits.  Recommendations of a March 1998 private Career Planning Evaluation prepared by a clinical psychologist, included that the Veteran should continue his education and obtain an associate degree in marketing and sales, office management, medical/health technology and restaurant management/food service technology.  

An April 1998 Counseling Record notes that the Veteran took medication and performed exercises for back and shoulder pain that limited his movement.  He had to avoid severe and prolonged physical exertion, prolonged standing, walking, and sitting.  The Veteran was considered eligible for Chapter 31 training.  He was interested in office work and his vocational objective was as an administrative clerk.  The Veteran agreed to pursue an associate degree in office systems technology.  

According to an August 2000 Counseling Narrative Report, the Veteran attended business school and worked toward an associate degree in business administration.  He found work at an auto parts maker in February 1999 as a production line worker where he worked for the past year.  He did not report complications from his service-connected disabilities.  His job did not require him to perform duties that irritated his conditions and the environment was low stress.  He worked 40+ hours a week.  His shift allowed time for rest.  He received minor treatment from VA.  

The record shows that the Veteran benefitted from counseling, training, and educational programs, but failed to complete the planned objectives as he went to work early in the program.  However, he achieved the goal of finding suitable employment.  The Veteran was considered Rehabilitated.

An October 2003 Counseling Record reflects the Veteran's request for Chapter 31 services and to have his rehabilitated status overturned.  He quit the job he was rehabilitated for due to major disagreements with management.  The Veteran was able to obtain employment with BMW on a temporary basis and that job ended.  He was actively engaged as a client of S.C. Vocational Rehabilitation and they provided a number of services to include purchase of equipment for employment at BMW.  The Veteran also said that he was promised employment with an agency called Clarion in Anderson, South Carolina (that was verified to VA).  It was determined that the Veteran did not meet the criteria for overturning rehabilitation for retry into a rehabilitation program.

In an undated statement received by the RO on March 28, 2005, the Veteran reported an inability to keep a job due to the effects of his service-connected back disability.  In his April 2005 formal claim for a TDIU (VA Form 21-8940), the Veteran reported that he became too disabled to work in June 2002 and last worked full time in December 2003.  He also reported gainful employment that extended to August 2004.  The Veteran had a high school education, Vocational Rehabilitation training, and work experience doing electrical work, and as a machine operator, assembler, and paint mixer.

An April 2005 VA examiner noted that the Veteran was unemployed and lost numerous jobs due to low back pain.  It affected his occupations in that he had increased low back pain when performing any job duties as he was unable to get comfortable in a standing, walking, or seated position.

In June 2005, Clarion Technologies, a prior employer, reported that the Veteran worked 40 hours a week from November 2003 to March 2004, trimming, inspecting, and packing plastic parts.  Mau Temp Services, another employer, reported that the Veteran worked up to 40 hours a week from March to May 2004, as an assembler.  See June 2005 VA Request for Employment Information in Connection with Claim for Disability Benefits (VA Form 21-4192s).  

In a September 2010 written statement, the Veteran reported that he had been recently terminated from a company for whom he worked for over three years due to poor job performance.  His poor performance was due to his limited ability to bend, stoop, and reach over head, due to his back and left shoulder disabilities.  He stated that he worked more years as a painter than anything else since his discharge.  The Veteran tried going to technical school and studying business administration but was unable to improve his grades and dropped out.

The evaluations assigned for the Veteran's service-connected lumbar and thoracic spine disabilities, and left shoulder disability, are intended to compensate for a significant level of industrial impairment.  The Board acknowledges that the Veteran graduated from high school, and that his civilian work included being a mail handler, paint sprayer, and assembler.  He performed work as a machine operator, paint mixer, and in an electric assembly, and had Vocational Rehabilitation training.  See April 2005 TDIU claim.  

The evidence in favor of the Veteran's claim includes his report of ending his last job in August 2004, and not being able to find new employment due to the service-connected left shoulder and back disabilities and the reports of difficulty walking, sitting, standing, and reaching overhead.  The Veteran's only reported employment experience has been in jobs requiring significant ability to ambulate or be physically active.  

There is evidence that the Veteran has significant non-service connected disabilities (vertigo, GERD, hyperlipidemia), but there is no clear medical opinion that the service-connected disabilities alone would have permitted him to work from August 2004 to March 2005.  See March 22, 2010 and March 10, 2011 VA medical records.

There is evidence that the Veteran's difficulty with walking, sitting, standing, and reaching overhead has been due to the left shoulder and low back disabilities.  Resolving reasonable doubt in the Veteran's favor, the Board finds that a TDIU has been warranted for from August 1, 2004, to March 4, 2005.

ORDER

Entitlement to a TDIU from August 1, 2004, to March 4, 2005 is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


